Citation Nr: 0616558	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to January 
1979, and from October 1979 to May 1981.  He enlisted in the 
Kansas National Guard in July 1984, and service records show 
that he served a period of active duty for training or 
inactive duty training in July 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO denied 
entitlement to service connection for hypertension.  The 
veteran was notified of this decision in February 2000 and 
did not appeal.  

2.  Evidence received since the January 2000 rating decision 
was either previously submitted, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
raises no reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is not new and material, 
and therefore, the claim is not reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in March 2003 (prior to the adjudication of the 
claim), the RO sent the veteran a letter that informed him of 
the evidence necessary to reopen his previously denied claim 
of entitlement to service connection for hypertension, what 
evidence they would obtain, and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to the claim.  In addition, it informed him that a claim of 
service connection for hypertension was previously denied, 
and of the evidence necessary to establish service connection 
(which implicitly indicates why his prior claim was denied).  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish 
disability ratings or effective dates - i.e. the latter two 
elements of service connection, noted above - for the 
disabilities on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that as the preponderance 
of the evidence is against the veteran's claim, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are rendered moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the law and 
regulations.  The record as it stands includes service 
medical records and VA Medical Center (VAMC) records have 
been obtained from every source identified by the veteran and 
are associated with the claims folder.  Private medical 
records identified by the veteran were requested by VA in 
July 2003 and August 2004, and the claims file contains a 
September 2004 notation indicating the physician's office no 
longer had the veteran's records.  See 38 C.F.R. 
§ 3.159(c)(1).  July 2003 and August 2004 letters to the 
veteran, the February 2004 statement of the case, and the 
October 2004 supplemental statement of the case satisfy the 
38 C.F.R. § 3.159(e) requirements to inform the veteran of 
the inability to obtain records.  Although the veteran has 
not been afforded a VA examination as to the hypertension 
issue, the Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

In January 2000, the RO denied entitlement to service 
connection for hypertension, and notice of the decision was 
sent to the veteran in February 2000.  He did not disagree 
with the decision within one year of notification, and that 
decision is final. 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 
20.302, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In its January 2000 
denial, the RO determined that the veteran had not 
established the second element, evidence that the veteran's 
hypertension was incurred in or aggravated by military 
service.  In December 2002, the veteran applied to reopen the 
claim of service connection for hypertension.  Regarding this 
application to reopen, the Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the claim, or January 2000.  Evans v. Brown, 
9 Vet. App. 273 (1996).

Among the evidence considered by the RO in January 2000 was a 
letter, dated in December 1999, from a VA nurse practitioner 
to the effect that high blood pressure was documented as 
early as July 1989 while the veteran was in the military.  
The RO noted two elevated blood pressure readings dated in 
July 1989 National Guard records, but pointed out that 
neither contained a diagnosis of hypertension.

Since the January 2000 denial of his service connection claim 
for hypertension, the only evidence that the veteran has 
submitted in support of his claim is a note written by the 
same VA nurse practitioner.  In this December 2002 statement, 
the nurse attests that the veteran first sought treatment for 
hypertension in November 1999.  She noted that the veteran 
has a history of intermittent diastolic and systolic 
hypertension that was documented at various times in the 
military.  She also mentioned that the veteran takes multiple 
medications to regulate his hypertension and is expected to 
remain on several medications for the rest of his life, and 
noted the veteran's family history of hypertension and 
related complications.  

The Board finds that this evidence is not new and material to 
the unproven elements of service connection for hypertension.  
Even though it did not exist at the time of the January 2000 
rating decision, the December 2002 statement is not new 
because it is cumulative and redundant of evidence already in 
the record.  The statement repeats much of the content of a 
December 1999 letter written by the same VA nurse.  Both the 
December 1999 letter and the December 2002 state that the 
veteran is currently under the nurse's care for high blood 
pressure, and both mention that he is currently on 
medication.  They both state that the veteran's hypertension 
was documented while he was in the military.  A December 2002 
reference to the November 1999 VAMC records is also 
redundant, as the November 1999 medical records were already 
in the claims folder when the RO denied the veteran's claim 
in January 2000.  The December 2002 letter gives no 
information or observations that were not included in the 
November 1999 examination itself.

The veteran has not submitted evidence that is probative to 
demonstrating that he developed hypertension while in 
service.  Thus, the evidence does not raise a reasonable 
possibility of substantiating the claim of service connection 
for hypertension, and his application to reopen this claim is 
denied.  38 C.F.R. § 3.156(a) (2005).  .  




ORDER

As new and material evidence has not been submitted, the 
application to reopen the veteran's claim of entitlement to 
service connection for hypertension is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


